DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 - 26, drawn to an apparatus and its corresponding method of radar direction finding and steering module, classified in G01S13/933
II. Claims 27 - 37, drawn to a radar detector, a radar direction finding module, a radar estimator, and a steering module classified in G01S7/4021
III. Claim 38, drawn to a steering module, classified in G01S2013/932
IV. Claims 39 - 44, drawn to an error computing module and a steering module, classified in G01S13/86
The inventions are independent or distinct, each from the other because:
In the instant case, Inventions I and II, and Inventions III and IV, are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). 
Regarding Inventions I and II, the combination as claimed does not require the particulars of the subcombination as claimed because the radar direction module and the steering module of Invention I do not rely on a radar detector or a radar estimator of Invention II for its patentability.  The subcombination has separate utility such as receiving the estimator output signal.
Regarding Inventions III and IV, the combination as claimed does not require the particulars of the subcombination as claimed because the radar direction module and the steering module of Invention III do not rely on an error computing module in Invention IV for its patentability.  The subcombination has separate utility such as an error computing module arranged to have access to various parameters and adapted to compute and output data.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
	Inventions I and III, Inventions I and IV, Inventions II and III, and Inventions II and IV are directed to related inventions. The related Inventions are distinct if: 
1)	the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; 
2)	the inventions do not overlap in scope, i.e., are mutually exclusive; and 
3)	the inventions as claimed are not obvious variants.
Regarding Inventions I and III, the Inventions as claimed have a materially different function.  Furthermore, the Inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  
Regarding Inventions I and IV, the Inventions as claimed have a materially different function.  Furthermore, the Inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  More specifically, Invention I requires a steering module arranged to receive the direction output signal, not required by Invention IV.  Conversely, Invention IV requires an error computing module, and a steering module arranged to have access to the platform’s orientation parameters and steering objectives, not required by Invention I.
Regarding Inventions II and III, the Inventions as claimed have a materially different function.  Furthermore, the Inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  More specifically, Invention II requires a radar detector, a radar estimator, a radar direction finding module, and a steering module arranged to receive the direction output signal not required by Invention III.  Conversely, Invention III requires a steering module arranged to have access to data, not required by Invention II.
Regarding Inventions II and IV, the Inventions as claimed have a materially different function.  Furthermore, the Inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  More specifically, Invention II requires a radar detector, a radar estimator, a radar direction finding module, and a steering module arranged to receive the direction output signal not required by Invention IV.  Conversely, Invention IV requires an error 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. 
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. 
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.
In the instant case, the Inventions have separate classifications, as noted above.  Furthermore, the materially different functions noted above would require a different field of search by employing different search queries.
Anthony Shaw on March 3, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Hailey R Le/Examiner, Art Unit 3648                       

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648